Citation Nr: 1400063	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine with lumbar spine scoliosis. 

3.  Entitlement to a compensable evaluation for alopecia. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from April 1990 to April 2010.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in June 2010 and October 2012 by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine with lumbar spine scoliosis and entitlement to a compensable evaluation for alopecia are remanded to the RO.


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an initial rating in excess of 30 percent for migraine headaches was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 30 percent for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches in June 2011.  However after receiving the October 2012 supplemental statement of the case which included that issue, the Veteran submitted a November 2012 statement withdrawing that appeal. 

In the present case, the Veteran has withdrawn the appeal of entitlement to an initial rating in excess of 30 percent for migraine headaches and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 30 percent for migraine headaches is dismissed.


REMAND

Historically, in a June 2010 rating decision, the RO granted entitlement to service connection for alopecia, assigning a noncompensable (zero percent) rating, effective May 1, 2010.  The Veteran filed a claim seeking a compensable rating for her service-connected alopecia in August 2011.  In an October 2012 rating decision, the RO continued the previously assigned noncompensable rating for the Veteran's service-connected alopecia.  In November 2012, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) that contained statements in which she indicated that she disagreed with assigned disability rating for her service-connected alopecia.  While the Veteran's filing of a substantive appeal was premature, the Board notes that the statements contained in the document can serve as a timely notice of disagreement with respect to the issue of entitlement to a compensable rating for alopecia.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to a compensable rating for alopecia.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to service connection for a low back disorder in November 2009 as part of a VA pre-discharge program.  In a June 2010 rating decision, the RO granted entitlement to service connection for degenerative disease of the lumbar spine with lumbar spine scoliosis, assigning an initial 10 percent evaluation for that disability, effective May 1, 2010.  The Veteran filed a timely notice of disagreement in July 2010, in which she objected to the 10 percent evaluation initially assigned for her service-connected lumbar spine disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  After a statement of the case was issued in December 2010, the Veteran continued to disagree with the assigned 10 percent evaluation for her service-connected lumbar spine disability and filed a substantive appeal to the Board in June 2011.  A supplemental statement of the case was then issued by the RO in October 2012.

The most current VA examination report of record evaluating the Veteran's service-connected lumbar spine disability was conducted in August 2012.  In the August 2012 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) examination report, the examiner, a VA physician, listed a diagnosis of degenerative disc disease of the lumbar spine.  The Veteran reported constant pain to 6-7 (on a scale of 10) that increased to 10 twice a week.  Symptoms were noted to be treated by rest and exacerbated by walking, standing for long periods of time, bending, lifting anything heavy, wearing high heels, and carrying a heavy purse.  The Veteran reported that she had flare-ups that impact the function of her thoracolumbar spine, indicating that she will have a sharp spasm during physical activity and have to figure out what it is that she did to cause the flare-up.  The examiner noted that there was no objective evidence of painful motion during lumbar spine range of motion testing as well as no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  However, the examiner did find that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine, listing less movement than normal as a contributing factor of the disability.  On physical examination, the examiner noted that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and did not exhibit guarding or muscle spasms of the thoracolumbar spine.  The examiner cited to findings from the Veteran's May 2011 VA total spine magnetic resonance imaging (MRI) report, including mild degenerative disc disease in the lumbar spine as well as annular tears at L4-L5 associated with pain.  The examiner concluded that the Veteran had degenerative disc disease of the lumbar spine with mild functional limitations.  It was indicated that subjective symptoms of pain were reported without objective examination findings.

Disabilities evaluated on the basis of limitation of motion require VA to consider functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2013).  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  

Here, the Board finds that the August 2012 VA DBQ examination report is inadequate, as examiner made no attempt to measure or estimate any additional limitation due to identified lumbar spine functional impairment as well as during periods of flare-ups of the Veteran's service-connected lumbar spine disability.  In addition, in a November 2012 statement, the Veteran asserted that she disagreed with the VA examiner's findings of no pain and no additional loss of motion or pain on repetitive use.  She reported that she continued to have constant pain, stiffness, and tenderness of the lower back that radiated down to her legs. 

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The August 2012 VA DBQ examination report has been deemed inadequate for rating purposes, and given that the evidence of record is otherwise inadequate to properly adjudicate the claim, the Board finds that a remand is required in order to afford the Veteran another VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  In light of the cumulative record discussed above, the RO should arrange for an additional VA medical examination to obtain pertinent findings concerning the functional impairment as well as during flare-ups of the Veteran's service-connected lumbar spine disability.

Finally, the claims file reflects that the Veteran has received VA medical treatment for her service-connected lumbar spine disability at Keesler Medical Center (81st Medical Group).  However, as the evidence of record only included VA treatment records dated in October 2010 and a May 2011 VA total spine MRI report, all additional records from that facility should be obtained.  In addition, the Board specifically notes that the May 2011 VA MRI report referenced that the Veteran was not improving with physical therapy.  Records pertaining to physical therapy sessions for the lumbar spine have not been uploaded to the Veteran's Virtual VA paperless claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the Veteran's Virtual VA paperless claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to a compensable rating for alopecia.  38 C.F.R. § 19.26 (2013).  The Veteran is reminded that to vest the Board with jurisdiction over the increased rating issue, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to this issue, the case must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to an initial evaluation in excess of 10 percent for degenerative disease of the lumbar spine with lumbar spine scoliosis that has not already been associated with the Virtual VA paperless claims file.  Regardless of the Veteran's response, the RO must obtain and associate with the Virtual VA paperless claims file all of the Veteran's pertinent VA treatment records, to include all treatment records from Keesler Medical Center dated from April 2010 to the present.

All attempts to secure this evidence must be documented in the Virtual VA paperless claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA examination by a physician with appropriate expertise to determine the nature, extent, and severity of her service-connected lumbar spine disability.  All indicated studies, including x-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The Veteran's Virtual VA paperless claims file must be made available to the examiner, and the examiner must specify in the examination report that the Veteran's Virtual VA paperless claims file has been reviewed.  All necessary special studies or tests must be accomplished.

The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Furthermore, the examiner should state whether any pain associated with the lumbar spine disability could significantly limit functional ability during flare-ups, noting the specific degree of additional loss of range of motion during flare-ups.  Additional lumbar spine findings such as functional impairment with less movement than normal clearly documented in the August 2012 VA examination must be discussed in making this determination.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's Virtual VA paperless claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's Virtual VA paperless claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any medical examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine with lumbar spine scoliosis on appeal, including all evidence added to the Veteran's Virtual VA paperless claims file since October 2012.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


